Citation Nr: 0900351	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at 
law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.   He is the recipient of the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

In October 2003, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO), sitting at the RO.  A 
transcript of that hearing is associated with the claims 
file.  In January 2007, the veteran requested a personal 
hearing before a Veterans Law Judge, sitting at the RO.  In 
June 2007, the veteran withdrew his request for such hearing.  
As no further communication from the veteran with regard to a 
hearing has been received, the Board considers his request 
for a hearing to remain withdrawn.  See 38 C.F.R. §§ 
20.702(d), (e); 20.704(d), (e) (2008).

The Board notes that the veteran, through his representative, 
has raised a claim to reopen his previously denied service 
connection claim for a back disorder, which he indicates has 
been aggravated by his service-connected PTSD.  A claim for 
service connection for alcohol dependency, secondary to 
service-connected PTSD, has similarly been raised.  These 
claims are REFERRED to the RO for appropriate action. 

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. Service-connected PTSD, at its most severe, is productive 
of occupational and social impairment manifested by social 
isolation and withdrawal, difficulty with intimacy, slight to 
adequate personal hygiene, short-term memory loss, anxious 
and depressed mood, restricted and labile affect, obsessive 
behavior manifested by ritualistic counting, irritability, 
and impaired impulse control.

2. Service-connected PTSD is not productive of total 
occupational and social impairment or symptoms such as gross 
impairment of thought processes, illogical or obscure speech, 
dangerousness to self or others, or loss of memory of 
occupation or names of self or family.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent throughout 
the appeal, but no greater, for service-connected PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 
.
Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the veteran was provided with a 
VCAA notification letter in May 2002, prior to the initial 
unfavorable rating decision issued in December 2003.  An 
additional VCAA letter was sent in June 2004. 

Initially, the Board notes that, in Pelegrini, the Court held 
that VA must request that the claimant provide any evidence 
in his possession that pertains to the claim based upon the 
contents of 38 C.F.R. § 3.159(b).  18 Vet. App. at 120-21.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to no longer state that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim (the fourth element of 
notice as required under Pelegrini) effective May 30, 2008).  
Thus, any error related to this element is harmless.  

In reviewing the claims file, the Board observes that the 
VCAA notice issued in May 2002 was fully compliant with the 
VCAA by informing the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Thus, with regard to the veteran's service connection claim 
for a PTSD, all VCAA notice requirements were met.

As for the veteran's initial rating claim, the Board notes 
that no duty to assist arises upon receipt of a Notice of 
Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  However, 
generally, failure to provide pre-adjudicative notice of any 
elements of claim the veteran must substantiate is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, a statement of the case (SOC) and supplemental 
SOC (SSOC) constitute "readjudication decisions" that 
comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  Therefore, as a matter of law, 
providing the veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, the June 2004 letter 
advised the veteran that he must show that his service-
connected disability had increased in severity and this 
notice was followed by an SOC in October 2004.  

With regard to the notice requirements under Dingess/Hartman, 
the Board observes that no letter was sent that addressed the 
requirements outlined by the Court in that decision.  
However, the question of the evidence necessary to 
substantiate a disability rating is addressed above.  As for 
an effective date, this question will be addressed by the RO 
subsequent to this decision.  Therefore, the Board determines 
that the lack of complete notice as required by 
Dingess/Hartman has not prejudiced the veteran in this case.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

Additionally, throughout the claims process, the veteran has 
had a meaningful opportunity to participate effectively in 
the development of the claim.  Moreover, the veteran has not 
demonstrated how any defective notice has prejudiced him in 
the essential fairness of the adjudication.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007). Thus, the Board finds that there has been no 
prejudice to the veteran, and any defect in the timing of the 
notice has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, they are not 
applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and affording him 
with a VA examination.  The veteran's service treatment 
records, VA treatment records, private medical records, 
Social Security Administration (SSA) records, and the reports 
of November 2003 and August 2006 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

The veteran's service-connected PTSD is assigned a 50 percent 
rating evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  The veteran contends that his symptomology 
is worse than is contemplated under such rating, and that a 
higher rating should, therefore, be assigned.

Regulations establish a General Rating Formula for rating 
psychiatric disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular 
symptoms.  However, the use of the phrase "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the Diagnostic Code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board observes that the veteran filed his claim in 
February 2002 and that during the appeal period he has been 
afforded two VA examinations, in November 2003 and August 
2006 and been seen a number of times for continued treatment 
of his PTSD.  The Board finds that the veteran's symptoms 
across these records are overall more consistent with a 70 
percent rating evaluation.  Specifically, the veteran's 
symptoms have included sleep impairment, to include 
nightmares and insomnia, and slight to moderate short-term 
memory loss.  He has exhibited avoidance of others 
demonstrated by social withdrawal, isolation and detachment, 
as well as difficulty with intimacy in family relationships, 
e.g., not being able to tell his children he loved them.  The 
veteran indicated he had a few close friends who were all 
veterans; however, he also denied receiving relief of 
symptoms from attendance at Vet Center group therapy and 
Vietnam veteran reunions.  At the November 2003 VA 
examination, the veteran stated that he enjoyed fishing, 
which he did alone, but at the August 2006 VA examination, he 
indicated that he no longer pursued any leisure activities.  

The veteran's personal hygiene has been good at times, but 
more frequently ranged from slight to adequate.  Irritability 
and hypervigilance were also noted, as well as impaired 
impulse control.  Obsessive and ritualistic behavior was 
reported several times, and was described by the VA examiners 
as a compulsion to count things.  The veteran's affect was 
most frequently described as restricted or labile, although 
occasionally noted to be congruent.  His mood was generally 
neutral, although at times his mood has been noted to be 
depressed and/or anxious.  His speech has been noted to be 
overall normal, though sometimes reported as slow.

GAF scores have ranged from 36 (October 2005 private 
treatment record) to 56 (July 2006 and January 2007 VA 
treatment records).  The November 2003 VA examiner assigned a 
GAF score of 51 and the August 2006 VA examiner assigned a 
GAF score of 44.  His average GAF score was 51.  The November 
2003 VA examiner stated that the veteran's PTSD was moderate 
to severe, and the August 2006 VA examiner stated the 
veteran's symptoms were severe.

The Board notes that the veteran has been assigned a GAF 
score ranging from 36 to 56.  A GAF score of 31-40 
contemplates some impairment in reality testing or 
communications (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or social 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 reflects moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  While a GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders, the GAF score assigned 
in a case are not dispositive of whether overall improvement 
has been established; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder.  See 
38 C.F.R. § 4.126(a).

Based on the above evidence, the Board finds that the 
veteran's symptomology more closely approximates a 70 percent 
rating evaluation throughout the entire appeal period.  
Specifically, the medical evidence reveals symptoms of 
occupational and social impairment, with deficiencies in work 
and family relations.  The veteran's affect was overall 
restricted and labile, and his mood was at best neutral and 
often reported as anxious and/or depressed.  He exhibited 
problems with intimacy and demonstrated social withdrawal and 
isolation.  Activities included solitary fishing, which he 
eventually ceased to pursue.  His ability to maintain 
personal hygiene was adequate at best and reported to be 
slight to minimal at times.  Speech was slow to normal.  
Obsessive behavior, to include a compulsion to count things 
was noted on several occasions.  

However, the veteran's symptoms do not meet the criteria for 
a rating in excess of 70 percent.  Specifically, when 
documented, his through processes have been goal-directed, 
and he was oriented to person, place, and time.  Suicidal 
ideation was documented by a private psychologist in October 
2005 and a history of suicidal ideation was noted in a 
January 2007 VA treatment record; however, no other records 
reveal suicidal ideation and no attempts were recorded.  
Hallucinations were not reported as currently apparent during 
any treatment or VA examinations.  Although the August 2006 
VA examiner stated that the veteran was unemployable, he did 
not indicate that the veteran exhibited total occupational 
and social impairment.  Further, the VA examiner did not 
state that the veteran's unemployability was due only to his 
PTSD, and he did note the veteran's history of disability due 
to a back disorder.  Consequently, the Board determines that 
the veteran's symptoms do not more closely approximate a 
rating in excess of 70 percent. 

Further, although the veteran's symptoms appear to have 
gotten worse between the November 2003 and August 2006 VA 
examinations, they do not reflect such a change in severity 
so as to warrant the staging of ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, the Board herein 
assigns a rating of 70 percent, but no greater, for the 
entire appeal period.

The Board has considered the veteran's own statements 
regarding the claimed severity of his service-connected PTSD.  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of the severity of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In the 
present case, the Board has applied the benefit of the doubt 
in determining that the veteran's symptoms more closely 
approximate a 70 percent rating evaluation, and the 
preponderance of the evidence is, thus, against a rating in 
excess of 70 percent. 

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2008).  The Board finds no evidence that the 
veteran's service-connected PTSD presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  However, there is 
no indication that the veteran has been repeatedly 
hospitalized or incapacitated by his service-connected 
disability to suggest that his disability is productive of 
symptoms not contemplated by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An initial rating of 70 percent, but no greater, for service-
connected PTSD is granted for the entire appeal period, 
subject to the laws governing the payment of monetary 
benefits.


REMAND

The veteran contends that he is unable to work due to his 
PTSD symptoms.  Prior to the Board's decision herein, the 
veteran did not meet the threshold criteria for a TDIU 
rating.  However, the 70 percent rating for service-connected 
PTSD now assigned meets the criteria of a service-connected 
disability rated at 60 percent or greater.  Thus, the veteran 
is eligible for TDIU consideration under the rating schedule.

However, the Board observes, that there is insufficient 
medical evidence to ascertain whether the veteran is unable 
to establish or maintain substantially gainful employment due 
to service-connected disability.  The record reveals that the 
veteran was last employed in 1990 and has been receiving SSA 
disability benefits due to a back disorder since that time.  
However, SSA records also indicate that there may be certain 
types of work the veteran could perform in spite of his back 
disorder.  Nevertheless, the veteran has stated that he has 
been unable to pursue any employment opportunities because of 
his PTSD symptoms.  Although the August 2006 VA examiner 
opined that the veteran was unemployable, he also noted the 
veteran's disability history and did not specify whether the 
veteran was unemployable due to his service-connected PTSD.  
Therefore, a remand is required to afford the veteran a VA 
examination in order to ascertain whether he is unable to 
obtain and maintain substantially gainful employment due 
solely to service-connected disability.

Moreover, The United States Court of Appeals for Veterans 
Claims has held that all issues "inextricably intertwined" 
with an issue certified for appeal are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As the outcome of the veteran's TDIU 
claim is impacted by the outcome of the service connection 
claims referred to the RO in the introduction, the claim for 
a TDIU rating must also be remanded to the AOJ in accordance 
with Harris.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine the impact 
that his service-connected PTSD has on 
his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available for review and the 
examiner's report should reflect that 
such review occurred.  The examiner 
must elicit from the veteran and 
record, for clinical purposes, a full 
work and educational history.  Based on 
the review of the claims file, the 
examiner must provide an opinion as to 
whether the veteran is unable to obtain 
or maintain substantially gainful 
employment due only to his service-
connected PTSD, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders whether he is 
unable to obtain or maintain 
substantially gainful employment due to 
his service-connected PTSD.    

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
TDIU claim should be readjudicated, to 
include all evidence received since the 
November 2006 statement of the case.  
The veteran and his attorney should 
then be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


